                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CLIFFORD LEE WHITE, JR.                                                     PLAINITFF
ADC #145996

V.                          CASE NO. 4:19-CV-408-BRW-BD

MOSES JACKSON, III, et al.                                               DEFENDANTS

                                         ORDER

       I have received a Recommended Disposition (Recommendation) (Doc. No. 7)

filed by Magistrate Judge Beth Deere. After careful review of the Recommendation, and

considering Plaintiff’s objections and Amended Complaint, I approve and adopt the

Recommendation in all respects.

       Mr. White’s claims are DISMISSED, without prejudice. This dismissal constitutes

a “strike” for purposes of 28 U.S.C. § 1915(g). I certify that an in forma pauperis appeal

of this dismissal would be frivolous and not taken in good faith.

       IT IS SO ORDERED, this 27th day of June, 2019.



                                                   Billy Roy Wilson_________________
                                                   UNITED STATES DISTRICT JUDGE
